2021 IL App (1st) 200829
                                            No. 1-20-0829
                                    Opinion filed December 23, 2021
                                                                                     Fourth Division


 ______________________________________________________________________________
                                               IN THE
                                   APPELLATE COURT OF ILLINOIS
                                          FIRST DISTRICT
 ______________________________________________________________________________
 THOMAS BARRY, BERNARD BRNE, MICHAEL                          )   Appeal from the
 CIARA, JAMES FITZGIBBON, JOHN HATZIS,                        )   Circuit Court of
 WILLIAM KESTLER, EDWARD KICHURA,                             )   Cook County.
 MICHAEL KING, JEROME KOCH, TERRENCE                          )
 McSHANE, MICHAEL MICHON, LAWRENCE                            )
 O’BOYLE, GEORGE RADKA, WILLIAM REDDY,                        )
 MICHAEL ROCHE, ANDREW SOPKO, CHARLES                         )
 SWAN, JOHN TUMPICH JR., LAWRENCE WALSH,                      )
 and RANDALL WALZ,                                            )
                                                              )
          Plaintiffs-Appellants,                              )
                                                              )
     v.                                                       )   No. 19 CH 5287
                                                              )
 THE CITY OF CHICAGO,                                         )   Honorable
                                                              )   Raymond W. Mitchell,
          Defendant-Appellee.                                 )   Judge, presiding.



          JUSTICE LAMPKIN delivered the judgment of the court, with opinion.
          Presiding Justice Reyes and Justice Rochford concurred in the judgment and opinion.

                                             OPINION

¶1        Plaintiffs, former Chicago Fire Department employees who suffered career-ending

injuries, sued defendant, the City of Chicago (City), alleging that they are guaranteed by statute
No. 1-20-0829



lifetime premium-free coverage under the City’s group health insurance plan for active-duty

employees. The circuit court dismissed plaintiff’s claims, ruling that the City’s obligation to

provide premium-free participation in its group plan ended when plaintiffs became eligible for

Medicare because benefits payable under the statute are reduced by health insurance benefits

payable from any other source. The circuit court also ruled that plaintiffs lacked standing to bring

claims on behalf of their family members.

¶2      On appeal, plaintiffs argue that (1) they are entitled to premium-free health insurance on a

lifetime basis, so that benefit does not end upon their eligibility for Medicare coverage at age 65,

(2) the circuit court relied on precedent that misconstrued the relevant statute, and (3) they had

standing to bring claims on behalf of their eligible dependents.

¶3      For the reasons that follow, we affirm the judgment of the circuit court. 1

¶4                                        I. BACKGROUND

¶5      The Public Safety Employee Benefits Act (Act) (820 ILCS 320/1 et seq. (West 2018))

guarantees health and educational benefits for firefighters who are injured in the line of duty, as

well as their spouses and children. Specifically, the Act requires public employers to “pay the

entire premium of the employer’s health insurance plan” for employees catastrophically injured in

the line of duty, their spouse, and their dependent children. Id. § 10(a).

¶6      Plaintiffs were full-time Chicago Fire Department employees. Each suffered a career-

ending injury while on duty and responding to an emergency and was awarded a duty disability



        1
         In adherence with the requirements of Illinois Supreme Court Rule 352(a) (eff. July 1, 2018),
this appeal has been resolved without oral argument upon the entry of a separate written order.

                                                  -2-
No. 1-20-0829



benefit. In compliance with the Act, the City thereafter provided each plaintiff with premium-free

health insurance through its group health insurance plan for active-duty employees.

¶7     At age 65, plaintiffs became Medicare participants, and the City terminated their premium-

free coverage under its group plan. To supplement their Medicare coverage, the City allowed

plaintiffs to participate in its Medicare supplement retiree health care plan until that plan was

discontinued in December 2016. Plaintiffs could thereafter participate in a plan sponsored by the

Chicago Firefighters Union Local 2 or purchase other Medicare supplemental plans. The City

maintained that, if plaintiffs chose to use any of these supplemental plans, they were responsible

for paying the plan premiums.

¶8     Nineteen plaintiffs filed a complaint in April 2019. They alleged that the Act required the

City to provide them with premium-free coverage through its group plan for active-duty employees

for the duration of their lifetimes regardless of their Medicare eligibility. Some plaintiffs also

alleged that the City improperly terminated premium-free coverage for their spouses and children

under age 26. Plaintiffs requested an injunction requiring the City to reinstate them in its group

insurance plan for active-duty employees and sought damages in the amount of the premiums they

paid for plans that supplemented their Medicare coverage.

¶9     Plaintiffs filed an amended complaint in May 2019, which added plaintiff Andrew Sopko.

Sopko alleged that after he turned 65, the City provided him and his wife with premium-free

coverage through its “Retiree Health Plans” rather than its plan for active-duty employees. The

amended complaint repeated the allegations of the 19 other plaintiffs.




                                               -3-
No. 1-20-0829



¶ 10   The City moved to dismiss the amended complaint pursuant to section 2-619.1 of the Code

of Civil Procedure (Code) (735 ILCS 5/2-619.1 (West 2018)). The City argued that the claims

plaintiffs asserted on behalf of their spouses and children should be dismissed under section

2-619(a) of the Code (id. § 2-619(a)) for lack of standing. The City argued that the Act guaranteed

plaintiffs’ spouses and dependent children the right to insurance coverage, that right belonged to

them personally, and nothing indicated that they lacked the capacity to assert their own claims.

¶ 11   Regarding plaintiffs’ own benefits claims, the City argued those claims should be

dismissed under section 2-615 of the Code (id. § 2-615)) because the Act does not require public

employers to pay premiums for insurance plans that supplement Medicare. The City argued section

10(a)(1) of the Act expressly limits employers’ obligation to pay premiums for health coverage

when other benefits are available, stating that “[h]ealth insurance benefits payable from any other

source shall reduce benefits payable under this Section.” 820 ILCS 320/10(a)(1) (West 2018). The

Act also states that “[t]he term ‘health insurance plan’ does not include supplemental benefits that

are not part of the basic group health insurance plan.” Id. § 10(a). The City contended that because

plaintiffs had Medicare, they wanted to use the City’s plan for active-duty employees to

supplement that coverage, but the Act does not require the City to pay premiums for supplemental

coverage. The City also argued that the Illinois Appellate Court rejected plaintiffs’ precise

arguments in Pyle v. City of Granite City, 2012 IL App (5th) 110472, which also involved an

injured firefighter eligible for Medicare.

¶ 12   In their response, plaintiffs argued that they should be able to assert their family members’

claims because they had a “real interest” in their spouses’ benefits and their spouses were entitled



                                               -4-
No. 1-20-0829



to benefits since plaintiffs were injured on the job. Plaintiffs also argued that (1) the Act required

the City to continue providing premium-free and lifetime coverage under the City’s plan for active-

duty employees; (2) Pyle misinterpreted the Act; and (3) section 10(a)(1) of the Act, which states

that “benefits payable from any other source shall reduce benefits payable” under section 10(a)

(820 ILCS 320/10(a)(1) (West 2018)), was not a limit on the employer’s obligation to pay plan

premiums, but rather was a coordination of benefits clause, which allows the employer to reduce

its payments for health care costs that are also covered by Medicare.

¶ 13    In reply, the City argued regarding the standing issue that the claims of plaintiffs’ spouses

and dependents were based on the alleged denial of those individuals’ own benefits and not the

denial of plaintiffs’ benefits. The City also argued that plaintiffs identified no legal authority that

would allow them to assert the rights of their spouses or dependents. Regarding the merits of

plaintiffs’ own claims, the City argued that Pyle was controlling and correctly read the plain

language of section 10(a) to limit the employer’s obligation to pay plan premiums when benefits

were payable from another source, like Medicare. The City contended that plaintiffs’ argument

that section 10(a)(1) was a coordination of benefits clause was unsupported by the Act’s text or

legislative history.

¶ 14    On November 22, 2019, the circuit court dismissed the claims plaintiffs brought on behalf

of their family members for lack of standing and dismissed with prejudice plaintiffs’ own claims

against the City. Specifically, the court held that plaintiffs could not litigate the alleged denial of

benefits claim on behalf of their family members because that claim asserted an injury that

belonged, not to plaintiffs, but rather to their spouses and dependents. Regarding plaintiffs’



                                                 -5-
No. 1-20-0829



claimed entitlement to lifetime premium-free coverage under the City’s group insurance plan, that

claim was rejected by Pyle, which was controlling as the only appellate court case at that time to

address the effect of Medicare eligibility on the Act’s premium-free insurance requirement.

¶ 15   Plaintiffs moved for reconsideration, raising two new arguments. They contended that the

circuit court should not have relied on Pyle because that decision improperly referenced section

367f of the Illinois Insurance Code (Insurance Code) (215 ILCS 5/367f (West 2018)) in its

analysis, and incorrectly treated the City’s group plan as a Medicare supplemental or “Medigap”

policy. The circuit court denied the motion to reconsider on May 14, 2020. Plaintiffs timely filed

their notice of appeal.

¶ 16                                      II. ANALYSIS

¶ 17   Section 2-619.1 of the Code permits a party to combine a section 2-615 motion to dismiss

based upon a plaintiff’s substantially insufficient pleadings with a section 2-619 motion to dismiss

based upon certain defects or defenses. 735 ILCS 5/2-619.1 (West 2018). It is proper for a court

when ruling on a motion to dismiss under either section 2-615 or section 2-619 to accept all well-

pleaded facts in the complaint as true and to draw all reasonable inferences from those facts in

favor of the nonmoving party. Lykowski v. Bergman, 299 Ill. App. 3d 157, 162 (1998). Our review

is de novo for motions to dismiss brought under both sections 2-615 and 2-619. Id. Under de novo

review, the reviewing court performs the same analysis the trial court would perform. Thomas v.

Weatherguard Construction Co., 2015 IL App (1st) 142785, ¶ 63.

¶ 18   A motion to dismiss under section 2-615 challenges the legal sufficiency of a complaint

based upon defects apparent on its face. Beacham v. Walker, 231 Ill. 2d 51, 57 (2008). The critical



                                               -6-
No. 1-20-0829



inquiry is whether the well-pleaded facts of the complaint, taken as true and construed in a light

most favorable to the plaintiff, are sufficient to state a cause of action upon which relief may be

granted. Loman v. Freeman, 229 Ill. 2d 104, 109 (2008). The complaint need only set forth the

ultimate facts to be proved—not the evidentiary facts tending to prove such ultimate facts. City of

Chicago v. Beretta U.S.A. Corp., 213 Ill. 2d 351, 369 (2004).

¶ 19   A motion to dismiss under section 2-619 admits the legal sufficiency of the complaint but

raises defects, defenses, or some other affirmative matter that defeats the plaintiff’s claim. Ball v.

County of Cook, 385 Ill. App. 3d 103, 107 (2008). The phrase “affirmative matter” encompasses

any defense other than a negation of the essential allegations of the plaintiff’s cause of action.

Piser v. State Farm Mutual Automobile Insurance Co., 405 Ill. App. 3d 341, 344 (2010).

¶ 20                           A. Premium-Free Insurance Coverage

¶ 21   Plaintiffs argue that the City violated the Act by terminating their premium-free health care

coverage once they became eligible for Medicare at age 65 because their Medicare eligibility was

not a valid basis under the Act to terminate their right to premium-free health insurance coverage

for life. They argue that the trial court’s dismissal of their complaint resulted from the court’s

misconstruction of section 10(a) of the Act, which, according to plaintiffs, (1) provides that only

a fraud conviction constitutes a valid event to terminate the premium-free health insurance

coverage, (2) includes merely a coordination of benefits clause rather than a basis to reduce

benefits when health insurance benefits are payable from any other source, and (3) merely uses the

phrase “supplemental benefits” as a term-of-art to refer to a Medicare supplement insurance plan




                                                -7-
No. 1-20-0829



or Medigap policy, so the Act does not reduce plaintiffs’ benefits because the City’s group

insurance plan is a basic health insurance plan.

¶ 22   In response, defendants argue the trial court properly dismissed plaintiff’s claims because

the Act does not require the City to pay premiums for supplemental coverage and the City’s health

insurance plan at issue here became supplemental coverage once plaintiffs were eligible for

Medicare benefits.

¶ 23   A case involving statutory construction, like this one, presents a question of law, which

this court reviews de novo. Board of Education of the City of Chicago v. Moore, 2021 IL 125785,

¶ 18. The fundamental rule of statutory construction “is to ascertain and give effect to the

legislature’s intent” (Michigan Avenue National Bank v. County of Cook, 191 Ill. 2d 493, 503-04

(2000)), and “[t]he plain language of the statute is the best indicator of legislative intent” (United

States v. Glispie, 2020 IL 125483, ¶ 9). The court should give “words appearing in legislative

enactments their common dictionary meaning or commonly accepted use unless otherwise defined

by the legislature.” Bowes v. City of Chicago, 3 Ill. 2d 175, 201 (1954); see also People v.

McChriston, 2014 IL 115310, ¶ 15 (“it is entirely appropriate to employ a dictionary to ascertain

the plain and ordinary meaning of [undefined] terms [contained in a statute]” (internal quotation

marks omitted)). When a statute’s language is clear and unambiguous, the court should not resort

to further aids of construction. Hall v. Henn, 208 Ill. 2d 325, 330 (2003). “However, if the statutory

language is ambiguous or unclear, this court may look beyond the act’s language to ascertain its

meaning. [Citation.] A statute is ambiguous if it is capable of more than one reasonable

interpretation.” Nowak v. City of Country Club Hills, 2011 IL 111838, ¶ 11.



                                                -8-
No. 1-20-0829



¶ 24   Section 10 of the Act provides, in pertinent part:

                “§ 10. Required health coverage benefits.

                (a) An employer who employs a full-time *** firefighter, who *** suffers a

       catastrophic injury or is killed in the line of duty shall pay the entire premium of the

       employer’s health insurance plan for the injured employee, the injured employee’s spouse,

       and for each dependent child of the injured employee until the child reaches the age of

       majority or until the end of the calendar year in which the child reaches the age of 25 if the

       child continues to be dependent for support or the child is a full-time or part-time student

       and is dependent for support. The term ‘health insurance plan’ does not include

       supplemental benefits that are not part of the basic group health insurance plan. If the

       injured employee subsequently dies, the employer shall continue to pay the entire health

       insurance premium for the surviving spouse until remarried and for the dependent children

       under the conditions established in this Section. However:

                       (1) Health insurance benefits payable from any other source shall reduce

                benefits payable under this Section.

                       (2) It is unlawfulfor a person to willfully and knowingly make, or cause to

                be made *** any false, fraudulent, or misleading oral or written statement to obtain

                health insurance coverage as provided under this Section. A violation of this item

                is a Class A misdemeanor.




                                                -9-
No. 1-20-0829



                       (3) Upon conviction for a violation described in item (2), a *** beneficiary

                who receives or seeks to receive health insurance benefits under this Section shall

                forfeit the right to receive health insurance benefits ***. ***

                (b) In order for the *** firefighter, spouse, or dependent children to be eligible for

       insurance coverage under this Act, the injury or death must have occurred as the result of

       the *** firefighter’s response to what is reasonably believed to be an emergency ***.

       Nothing in this Section shall be construed to limit health insurance coverage or pension

       benefits for which the officer, firefighter, spouse, or dependent children may otherwise be

       eligible.” 820 ILCS 320/10 (West 2018).

¶ 25   Section 10 of the Act provides for health coverage benefits, which is defined as a public

employer’s payment of “the entire premium of the employer’s health insurance plan for the injured

employee, the injured employee’s spouse, and for each dependent child of the injured employee.”

Id. § 10(a). But after setting out that requirement, section 10(a) uses the word “[h]owever” (id.),

which means “in spite of that: on the other hand” (Merriam-Webster Online Dictionary, https://

www.merriam-webster.com/dictionary/however (last visited Dec. 9, 2021) [https://perma.cc/

NQ82-4QVA]) and signals that the subsections that follow, subsections (a)(1) through (a)(3), limit

the health coverage benefits section 10(a) requires.

¶ 26   According to the plain language of section 10(a), the Act provides that the “[h]ealth

insurance benefits” that section 10(a) guarantees are the payment of premiums for “the employer’s

health insurance plan” (820 ILCS 320/10(a) (West 2018)); “[h]owever,” section 10(a)(1) reduces

those benefits to the extent health insurance benefits are “payable from any other source” (id.



                                                - 10 -
No. 1-20-0829



§ 10(a)(1)). And subsections (a)(2) and (a)(3) limit the obligation to pay the premiums when a

beneficiary is convicted of fraud. Id. § 10(a)(2), (a)(3).

¶ 27   Medicare is the federal health insurance program (see What’s Medicare, Medicare, https://

www.medicare.gov/what-medicare-covers/your-medicare-coverage-choices/whats-medicare (last

visited Dec. 9, 2021) [https://perma.cc/ZLN3-VQ7E]) and therefore constitutes health insurance

benefits payable from a source other than the City’s group insurance plan. Under the Act’s plain

language, the City’s obligation to provide the benefit the Act requires—the payment of premiums

for the City’s group health insurance plan—is reduced when Medicare benefits are available.

¶ 28   Section 10(a) of the Act further states that “[t]he term ‘health insurance plan’ does not

include supplemental benefits that are not part of the basic group health insurance plan.” 820 ILCS

320/10(a) (West 2018). When Medicare is available, it serves as a primary insurance plan. See

How Medicare Works With Other Insurance, Medicare, https://www.medicare.gov/supplements-

other-insurance/how-medicare-works-with-other-insurance (last visited Dec. 9, 2021) [https://

perma.cc/V4CB-4W3X]. Other insurance plans necessarily become “supplemental” coverage

when they provide benefits that supplement Medicare, and public employers do not need to pay

for such plans.

¶ 29   Accordingly, this court construes the plain language of the Act to conclude that it relieves

the City of the requirement of paying health insurance premiums for Medicare-eligible individuals.

¶ 30   We find support for our conclusion in Pyle, 2012 IL App (5th) 110472, where the appellate

court addressed the same issue in this case several years ago and resolved it in favor of the public

employer. In Pyle, the plaintiff, an injured firefighter, argued that he was entitled to lifetime



                                                - 11 -
No. 1-20-0829



payment of health insurance premiums, while his former municipal employer argued that its duty

to make such payments ceased when the plaintiff attained age 65 and became Medicare eligible.

Id. ¶¶ 5-6. The circuit court had ruled that the Act required the municipal employer to pay the

plaintiff’s premiums to supplement his Medicare coverage after he attained age 65 (id. ¶ 32), but

the appellate court reversed, explaining that the Act “provides that ‘[h]ealth insurance benefits

payable from any other source shall reduce benefits payable under this [s]ection.’ ” (id. ¶ 26

(quoting 820 ILCS 320/10(a)(1) (West 2000))). Because Medicare constituted “ ‘[h]ealth

insurance benefits payable from any other source,’ ” the plaintiff’s Medicare eligibility meant that

“the ‘benefits payable’ under section 10(a) of the Act, i.e., the City’s payment of health insurance

premiums on his behalf, were required to be reduced.” Id. (quoting 820 ILCS 320/10(a)(1) (West

2000)).

¶ 31      The court also explained that this result was consistent with section 10(a)’s statement that

“[t]he term ‘health insurance plan’ does not include supplemental benefits.” (Internal quotation

marks omitted.) Id. ¶ 28. Once the plaintiff’s primary plan became Medicare, the city’s payment

of premiums would have been for a “plan that supplemented Medicare,” and “the plain language

of the statute” did not require it “to pay premiums for these supplemental benefits.” Id. ¶ 29; see

also McCaffrey v. Village of Hoffman Estates, 2021 IL App (1st) 200395, ¶ 42 (following the Pyle

analysis to conclude that a spouse’s Medicare eligibility alone was sufficient to relieve the

defendant municipal employer of its obligation to pay the spouse’s health insurance benefits under

the Act, even though the spouse chose not to take advantage of that Medicare coverage).




                                                 - 12 -
No. 1-20-0829



¶ 32    After construing the Act’s plain language, the court stated that its construction was also

consistent with section 367f of the Insurance Code (215 ILCS 5/367f (West 2000)), which allowed

retired firefighters to continue their group insurance coverage by paying premiums. Pyle, 2012 IL

App (5th) 110472, ¶ 30. After the retired firefighters become eligible for Medicare, they may pay

premiums to use a group policy to supplement Medicare. Id. The court stated that its interpretation

of the Act put the plaintiff “in a similar position as a noninjured retired firefighter, with both

receiving pension benefits, Medicare benefits, and Medicare supplemental benefits. The Act-

qualified employee is therefore put in the position he would have been in had he not been injured.”

Id. ¶ 31.

¶ 33    Since Pyle was decided in 2012, the General Assembly has not amended section 10(a)

despite amending other provisions of the Act. “[W]hen the legislature chooses not to amend a

statute after judicial construction,” the court presumes “it has acquiesced” in that construction.

Glispie, 2020 IL 125483, ¶ 10; see also In re Marriage of Mathis, 2012 IL 113496, ¶ 25 (“We

assume not only that the General Assembly acts with full knowledge of previous judicial decisions,

but also that its silence on this issue in the face of decisions consistent with those previous

decisions indicates its acquiescence to them.”).

¶ 34    We reject plaintiffs’ argument that the Act guarantees lifetime premium-free health

insurance under the City’s group plan because the Act neither references Medicare nor states that

benefits cease at a certain age. This argument seeks to add words to the Act that the legislature did

not use and fails to construe the entire statute coherently. Although the Act does guarantee that

injured firefighters will always have some type of health insurance coverage, whether from their



                                               - 13 -
No. 1-20-0829



former employer or another source like Medicare, the Act never states that premium-free coverage

under the employer’s group plan must last a lifetime. Instead, section 10(a)(1) of the Act explicitly

limits the employer’s obligation to pay premiums for its group health insurance plan when benefits

are payable from any other source. The public employer’s obligation to pay the premiums is not

reduced based on the beneficiaries’ age per se but rather based on the existence of benefits payable

“from any other source.” 820 ILCS 320/10(a)(1) (West 2018).

¶ 35   Plaintiffs also argue that section 10(a)(1) is merely a coordination of benefits clause and

its purpose is to determine which of two or more health insurance plans is the primary payer and

which is the secondary payer. This argument is not persuasive. The term benefits as used in section

10(a)(1) does not refer to insurance payments for covered medical services. Rather, the Act defines

benefits in section 10(a) to mean payment of “the entire premium of the employer’s health

insurance plan.” (Emphasis added.) Id. § 10(a). Furthermore, the Act does not use the phrase

“coordination of benefits” and section 10(a)(1) does not do the work of a coordination of benefits

clause, which is found in insurance plans and spells out which plan has priority and how costs are

apportioned. See Blue Cross & Blue Shield of Texas, Inc. v. Commissioner of Internal Revenue,

328 F.3d 770, 773 (5th Cir. 2003) (“[Coordination of benefits provisions in health insurance

policies] set forth mechanical rules for determining whether a health plan is the primary plan or

secondary plan with respect to each particular claim submitted under the plan.”). The Act is not an

insurance plan, and section 10(a)(1) does not mention primary or secondary payers or set forth

how any particular claim is paid. Rather, section 10(a)(1) simply relieves public employers of the




                                               - 14 -
No. 1-20-0829



Act’s obligation to pay insurance premiums when beneficiaries have insurance from any other

source.

¶ 36      Plaintiffs also argue that they are not attempting to acquire supplemental benefits, which

they contend is a term-of-art in the health insurance lexicon that refers to benefits like dental and

vision care. Moreover, plaintiffs contend the City’s group insurance plan does not satisfy the

requirements to constitute a Medicare supplement insurance plan or Medigap policy. However,

the General Assembly did not define supplemental benefits as a Medicare supplement policy or

limit them to dental and vision care. When the legislature does not define a word, the court should

apply the common meaning (Bowes, 3 Ill. 2d at 201), and the common meaning of “supplement”

is “something that completes or makes an addition” (Merriam-Webster Online Dictionary, https://

www.merriam-webster.com/dictionary/supplement (last visited Dec. 9, 2021) [https://perma.cc/

2U24-FRNV]). The Act guarantees injured firefighters basic insurance coverage. When Medicare

provides that coverage, the Act does not require the City to supplement it.

¶ 37      Finally, plaintiffs argue that when the court in Pyle referenced section 367f of the Insurance

Code, the court improperly applied the tool of statutory construction known as in pari materia

because the Act and the Insurance Code were enacted for different purposes. This argument lacks

merit. Pyle did not rely on the Insurance Code to construe the Act’s language. Instead, after

analyzing the Act’s plain language, the court referred to the Insurance Code to demonstrate that

its interpretation was logically sound and consistent with the goals of the legislature. Pyle, 2012

IL App (5th) 110472, ¶ 31. Although looking to the Insurance Code was unnecessary to understand




                                                  - 15 -
No. 1-20-0829



the Act—and Pyle never stated otherwise—it showed that no absurd result flowed from Pyle’s

interpretation of the Act’s plain language.

¶ 38   The Act guarantees firefighters injured in the line of duty health and educational benefits

and also confers rights to those benefits directly on the firefighters’ spouses and children. But the

Act limits a public employer’s obligation to pay those benefits when they are payable from any

other source, and those other sources include Medicare. Because the Act does not guarantee

plaintiffs lifetime premium-free insurance under the City’s plan, the trial court properly dismissed

their claim.

¶ 39                                          B. Standing

¶ 40   Plaintiffs argue that they sufficiently asserted standing to bring claims for the City’s alleged

violations of the Act pertaining to their spouses’ and dependents’ health coverage because that

health coverage was a result of plaintiffs’ eligibility under the Act.

¶ 41   We review de novo the trial court’s dismissal of these claims for lack of standing. Lyons v.

Ryan, 201 Ill. 2d 529, 534 (2002). “A court will consider the validity of a statutory provision only

at the instance of one who is directly affected by it ***.” Illinois Municipal League v. Illinois State

Labor Relations Board, 140 Ill. App. 3d 592, 599 (1986). To have standing, a plaintiff must possess

a “personal claim, status, or right.” Greer v. Illinois Housing Development Authority, 122 Ill. 2d

462, 493 (1988).

¶ 42   The Act grants the spouses and children of injured firefighters the right to premium-free

health insurance. 820 ILCS 320/10(a) (West 2018). Those individuals would presumably have

standing to claim that the City violated their rights under the statute when it stopped paying their


                                                - 16 -
No. 1-20-0829



insurance premiums. But those claims are personal to them, as the individuals directly affected by

the provisions of the Act at issue. Because none of the spouses or children are plaintiffs in this

case, this court will not consider how the Act applies to them.

¶ 43   Plaintiffs argue, without citing relevant authority, that they should be able to assert claims

on behalf of other people who are in the same family unit. But a close family relationship does not

entitle someone to assert another person’s claims. Husbands are not entitled to litigate their wives’

claims simply because they are married. See In re Marriage of Keller, 2020 IL App (2d) 180960,

¶ 27 (husband lacked standing to advance an argument based on his wife’s legal interests).

“A party must assert its own legal rights and interests, rather than assert a claim for relief based

upon the rights of third parties.” Powell v. Dean Foods Co., 2012 IL 111714, ¶ 36. Plaintiffs thus

lack standing to assert claims based on the personal rights of their wives and adult children.

¶ 44   Plaintiffs also argue that they can assert the rights of absent third parties based on the rule

of third party or jus tertii standing. The appellate court has relied on federal precedent to explain

when this type of standing is allowed:

       “ ‘[T]he [Supreme] Court has looked primarily to two factual elements to determine

       whether the rule should apply in a particular case. The first is the relationship of the litigant

       to the person whose right he seeks to assert. If the enjoyment of the right is inextricably

       bound up with the activity the litigant wishes to pursue, the court at least can be sure that

       its construction of the right is not unnecessary in the sense that the right’s enjoyment will

       be unaffected by the outcome of the suit. Furthermore, the relationship between the litigant




                                                - 17 -
No. 1-20-0829



       and the third party may be such that the former is fully, or very nearly, as effective a

       proponent of the right as the latter. ***

                The other factual element to which the Court has looked is the ability of the third

       party to assert his own right. Even where the relationship is close, the reasons for requiring

       persons to assert their own rights will generally still apply. If there is some genuine obstacle

       to such assertion, however, the third party’s absence from court loses its tendency to

       suggest that his right is not truly at stake, or truly important to him, and the party who is in

       court becomes by default the right’s best available proponent.’ ” Illinois Municipal League,

       140 Ill. App. 3d at 603-04 (quoting Singleton v. Wulff, 428 U.S. 106, 114-16 (1976)).

According to the Supreme Court, jus tertii standing “should not be applied where its underlying

justifications are absent.” Singleton, 428 U.S. at 114.

¶ 45   The justifications for jus tertii standing do not exist here. Plaintiffs do not even attempt to

explain why their wives and adult children are unable to assert their own rights. And the record

does not suggest that they lack the capacity to do so. Therefore, we affirm the dismissal based on

lack of standing of the claims plaintiffs asserted on behalf of their spouses and children.

¶ 46                                    III. CONCLUSION

¶ 47   For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 48   Affirmed.




                                                - 18 -
No. 1-20-0829




                                  No. 1-20-0829


Cite as:                 Barry v. City of Chicago, 2021 IL App (1st) 200829


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 19-CH-5287;
                         the Hon. Raymond W. Mitchell, Judge, presiding.


Attorneys                Stephen B. Horwitz, of Hogan Marren Babbo & Rose, Ltd., of
for                      Chicago, for appellants.
Appellant:


Attorneys                Celia Meza, Acting Corporation Counsel, of Chicago (Benna Ruth
for                      Solomon, Myriam Zreczny Kasper, and Ellen W. McLaughlin,
Appellee:                Assistant Corporation Counsel, of counsel), for appellee.




                                       - 19 -